USCA11 Case: 21-13908      Date Filed: 08/11/2022   Page: 1 of 6




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-13908
                   Non-Argument Calendar
                   ____________________

DAVID J. PERRAS,
                                              Plaintiff-Appellant,
versus
THE COCA-COLA COMPANY OF NORTH AMERICA,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Georgia
             D.C. Docket No. 1:19-cv-01831-MHC
                   ____________________
USCA11 Case: 21-13908         Date Filed: 08/11/2022      Page: 2 of 6




2                       Opinion of the Court                  21-13908


Before WILSON, BRASHER, and ANDERSON, Circuit Judges.
PER CURIAM:
        David Perras appeals the district court’s denial of his pro se
motion for relief from the judgment in favor of The Coca-Cola
Company on Perras’s breach-of-fiduciary-duty claim under the
Employment Retirement Income Security Act, 29 U.S.C. §
1032(a)(3). Perras sought relief from the judgment under Federal
Rule of Civil Procedure 60(b)(3), arguing that Coke fraudulently
represented that he was not entitled to benefits. But in both his no-
tice of appeal and his briefing before this Court, Perras contends
that relief from the judgment was warranted under Rule 60(a),
which permits relief from a judgment based upon a clerical mis-
take—specifically, his failure to upload several exhibits into the dis-
trict court record. Because Perras did not raise that issue in the dis-
trict court and, in any event, the district court did not abuse its dis-
cretion, we affirm.
                                I.

       Perras stopped working for Coke in 2009, and he began re-
ceiving long-term disability benefits. Under Coke’s benefits plan in
effect at the time, Perras’s benefits were due to continue for three
years from his termination date. However, according to Perras’s
complaint, Coke continued providing him benefits until 2016 due
to an administrative error.
USCA11 Case: 21-13908        Date Filed: 08/11/2022     Page: 3 of 6




21-13908               Opinion of the Court                        3

       When Coke finally terminated Perras’s benefits, he sued
Coke for breaching its fiduciary duty to provide him employment
benefits under ERISA. His amended complaint alleged that Coke
“breached its fiduciary duty, not by withholding vested benefits,
but by engaging in a systematic pattern of misrepresentation and
incompetence that caused [him] to believe that his ancillary bene-
fits would be reinstated ultimately.”
       After the district court granted Coke’s motion to dismiss
Perras’s claim in part, his attorney withdrew. Perras, now proceed-
ing pro se, filed a document that the district court construed as a
motion to amend his complaint. The document consisted of an in-
troductory statement, a list of the exhibits purportedly included, a
summary of the pertinent information contained in each exhibit,
and several documents identified as exhibits. Perras entered these
documents into the record to demonstrate that Coke had “fraudu-
lently” claimed that his benefits were paid due to an administrative
error. The district court concluded that any amendment to Perras’s
complaint would be futile, so it denied the motion.
        After discovery, Coke moved for summary judgment, which
the district court granted. The district court entered judgment in
Coke’s favor, and Perras filed the motions that are the subject of
this appeal. In two virtually identical filings, Perras sought relief
from the judgment under Rule 60(b)(3). He argued that Coke had
committed fraud on the court by claiming that his benefits were
continued due to an administrative error when, in fact, he was en-
titled to the benefits under the terms of Coke’s plan. The district
USCA11 Case: 21-13908         Date Filed: 08/11/2022     Page: 4 of 6




4                       Opinion of the Court                 21-13908

court concluded that Perras had provided “nothing” in support of
the fraud allegations, and it denied the motion for relief from the
judgment.
        Perras filed a timely notice of appeal accompanied by an af-
fidavit that identified the “issues on appeal” as whether he was en-
titled to “[r]elief from judgment . . . due to clerical mistakes” under
Rule 60(a). The affidavit acknowledged that Perras “had previously
requested . . . relief under [Rule 60(b)(3)] . . . .” But Perras stated
that he had become aware that certain exhibits were erroneously
not “uploaded” into the district court’s electronic filing system, and
these documents “confirmed” his “claim for the reinstatement of
[his] retirement benefits.”
                               II.

       We review a district court’s order on a Rule 60(b) motion
for abuse of discretion. Willard v. Fairfield S. Co., 472 F.3d 817, 821
(11th Cir. 2006). We liberally construe a notice of appeal filed by a
pro se litigant. See Edwards v. Joyner, 566 F.2d 960, 961 n.3 (5th
Cir. 1978). But we nevertheless require pro se litigants to conform
to procedural rules, Loren v. Sasser, 309 F.3d 1296, 1304 (11th Cir.
2002), including our general rule against considering issues raised
for the first time on appeal, see Cummings v. Dep’t of Corr., 757
F.3d 1228, 1234 (11th Cir. 2014).
USCA11 Case: 21-13908         Date Filed: 08/11/2022    Page: 5 of 6




21-13908               Opinion of the Court                         5

                               III.

        Perras contends that the district court should have granted
his motion for relief from the judgment based on a clerical error—
his own inadvertent omission of certain exhibits. He maintains that
the missing exhibits demonstrate that he was entitled to retirement
benefits under a separate retirement plan. But as Perras acknowl-
edged in his notice of appeal, he sought relief from the judgment
on a different ground before the district court. Because the clerical-
mistake issue was not presented to the district court, we decline to
address whether the missing exhibits—that are in neither the dis-
trict court record nor the record on appeal—provided a proper ba-
sis for granting Perras’s motion. See Cummings, 757 F.3d at 1234.
        Even liberally construing Perras’s notice of appeal as a chal-
lenge the district court’s Rule 60 order on the merits, we conclude
that the district court did not abuse its discretion. As a reminder,
Perras suggested that relief was warranted based on Coke’s alleg-
edly fraudulent explanation for continuing his benefits. His motion
for relief seemed to suggest that Coke could not have accidentally
paid him benefits beyond the three-year period and, if that is true,
Coke must have paid the benefits because it was required to. To
prove that Coke’s explanation for paying the benefits was fraudu-
lent, Perras provided evidence that he began receiving Social Secu-
rity benefits and Medicare coverage during the three-year period.
But as the district court explained, Perras’s evidence demonstrated
only that he might have been receiving Social Security and Medi-
care benefits in addition to the benefits Coke provided. That
USCA11 Case: 21-13908         Date Filed: 08/11/2022     Page: 6 of 6




6                       Opinion of the Court                 21-13908

apparent windfall does not suggest that Coke’s explanation was
fraudulent, or that Coke’s explanation prevented Perras from fully
presenting his case. See Cox Nuclear Pharmacy, Inc. v. CTI, Inc.,
478 F.3d 1303, 1314 (11th Cir. 2007) (holding that for fraud to entitle
a moving party to relief under Rule 60(b)(3), “the moving party
must show that the conduct prevented the losing party from fully
and fairly presenting his case or defense” (cleaned up)).
                               IV.

       The district court is AFFIRMED.